Exhibit 99.1 NEWS RELEASE IR Contact: Bob Gray Valence Technology, Inc. investor@valence.com PR Contact: Jeff Fox The Blueshirt Group jeff@blueshirtgroup.com Valence Technology Reports Fiscal Third Quarter Financial Results Revenue Increase Expected for Fourth Quarter AUSTIN, Texas, February 8, 2012 (GLOBE NEWSWIRE) Valence Technology, Inc. (NASDAQ: VLNC), a leading U.S.-based global manufacturer of advanced energy storage solutions for commercial applications today reported financial results for its fiscal 2012 third quarter and nine months ended December 31, 2011. Executive Commentary “Our third quarter revenue results were in line with prior guidance. Furthermore, during the quarter we experienced heavy bid activity to a broad spectrum of customers, including those in the healthcare, industrial, and commercial fleet markets,” said Robert L. Kanode, president and chief executive officer. “In addition to powering over 60,000 vehicles since 2005, we have also introduced our U-Charge ® lithium solutions into numerous industries outside of the automotive sector. This effort is consistent with our strategy to expand the non-automotive segment of our business. This has resulted in a substantial and diverse customer base which has acknowledged Valence’s patented lithium phosphate chemistry as a safe and durable advanced energy storage solution,” stated Kanode. Recent business highlights: § New or expanded Supply Agreements with two leading healthcare solution providers: Rubbermaid Medical Solutions and Howard Medical. § Over 40 LeBoat Hybrid Canal Boats, powered by Valence, have been delivered by Beneteau. Fiscal Third Quarter 2012 Compared to Same Period 2011: § Revenue was $8.5 million, in line with expectations, compared to $13.8 million. § Net loss available to common shareholders was $2.5 million, or $0.01 per share, compared to a loss of $2.0 million, or $0.01 per share. § Gross margin was 8% compared to 20%. § Operating loss was $1.6 million compared to a loss of $1.2 million. § Operating expenses declined to $2.3 million compared to $4.0 million. Fiscal Nine Months 2012 Compared to Same Period 2011: § Revenue was $31.1 million, compared to $32.0 million. § Diversified revenue (revenue not attributable to Smith Electric Vehicles) grew 36%, to $26.0 million from $19.1 million. § Net loss available to common shareholders decreased to $10.2 million, or $0.06 per share, compared to a loss of $10.3 million, or $0.07 per share. § Gross margin was 17%, compared to 20%. § Operating loss was $7.7 million, compared to a loss of $7.5 million. § Valence achieved a diverse and more balanced customer base with no single customer exceeding 20% of revenue versus two customers collectively exceeding 70%. Business Outlook § Valence expects fiscal 2012 fourth quarter revenue to be in the range of $12 million to $13 million, which is lower than the prior guidance given in November 2011 and is principally due to global economic conditions which have resulted in order delays, push-outs, and cancellations by several customers. § For the full fiscal year 2012, Valence expects revenue to be in the range of $43 million to $44 million. 2 Conference Call and Webcast Valence Technology will conduct a conference call today at 3:30 p.m. CT (4:30 p.m. ET) to discuss its third quarter fiscal year 2012 financial results.Interested parties may participate in the call by dialing (877) 375-1350 (international callers dial (253) 237-1153). No passcode is required. The conference call will also be webcast live and can be accessed by visiting Valence's web site at www.valence.comand clicking on the following links: Investor Relations - Events &
